UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. Collins Alternative Solutions Fund Schedule of Investments November 30, 2014 (Unaudited) Principal Amount Value BANK LOANS - 1.04% Lee Enterprises, Inc. 12.000%, 12/31/2022 $ $ Vertellus Specialties, Inc. 10.500%, 10/29/2019 Weight Watchers International, Inc. 4.000%, 04/02/2020 TOTAL BANK LOANS (Cost $1,362,657) Shares COMMON STOCKS - 38.44% Administrative and Support Services - 3.47% Angie's List, Inc. (a)(b) Baker Hughes, Inc. Ctrip.com International Ltd. (a)(c) NorthStar Asset Management Group, Inc. (b) Sotheby's (b) Air Transportation - 0.25% American Airlines Group, Inc. AMR Corp. Escrow (a) Beverage and Tobacco Product Manufacturing - 0.12% Reynolds American, Inc. (b) Broadcasting (except Internet) - 3.33% Liberty Interactive Corp. (a)(b) Sirius XM Holdings, Inc. (a)(b) Chemical Manufacturing - 2.41% Abbott Laboratories (b) AptarGroup, Inc. (b) Ecolab, Inc. (b) Eli Lilly & Co. Endo International PLC (a)(b)(c) Johnson & Johnson (b) Merck & Co., Inc. Trinity Biotech PLC (c) Clothing and Clothing Accessories Stores - 0.44% Destination Maternity Corp. The Wet Seal, Inc. (a)(b) Computer and Electronic Product Manufacturing - 0.86% Cisco Systems, Inc. (b) Harris Corp. (b) Imation Corp. (a) NetApp, Inc. QUALCOMM, Inc. Credit Intermediation and Related Activities - 2.98% Ally Financial, Inc. (a) Citizens Financial Group, Inc. Commerce Bancshares, Inc. (b) Encore Capital Group, Inc. (a) Ezcorp, Inc. (a)(b) Fifth Third Bancorp Nationstar Mortgage Holdings, Inc. (a) Nelnet, Inc. Stonegate Mortgage Corp. (a) Data Processing, Hosting and Related Services - 0.12% Automatic Data Processing, Inc. (b) Electrical Equipment, Appliance, and Component Manufacturing - 0.16% Corning, Inc. (b) Emerson Electric Co. (b) Fabricated Metal Product Manufacturing - 0.04% Crane Co. (b) Food Manufacturing - 0.35% General Mills, Inc. (b) Kellogg Co. (b) McCormick & Co, Inc. (b) Food Services and Drinking Places - 0.54% BJ's Restaurants, Inc. (a)(b) Bob Evans Farms, Inc. McDonald's Corp. (b) Furniture and Related Product Manufacturing - 0.31% Pier 1 Imports, Inc. Select Comfort Corp. (a) General Merchandise Stores - 0.12% Costco Wholesale Corp. (b) Health and Personal Care Stores - 0.37% Rite Aid Corp. (a) Vitamin Shoppe, Inc. (a) Insurance Carriers and Related Activities - 3.15% Aflac, Inc. (b) Assured Guaranty Ltd. (c) Brown & Brown, Inc. (b) Hilltop Holdings, Inc. (a)(b) MetLife, Inc. The Hartford Financial Services Group, Inc. (b) UnitedHealth Group, Inc. (b) Voya Financial, Inc. (b) Machinery Manufacturing - 0.12% United Technologies Corp. (b) Management of Companies and Enterprises - 0.83% EchoStar Corp. (a)(b) Merchant Wholesalers, Durable Goods - 0.40% Covidien PLC (c) Delphi Automotive PLC (b)(c) W.W. Grainger, Inc. (b) Merchant Wholesalers, Nondurable Goods - 0.47% AmerisourceBergen Corp. Sysco Corp. (b) The Procter & Gamble Co. (b) Mining (except Oil and Gas) - 1.45% Newmont Mining Corp. (b) Stillwater Mining Co. (a)(b) Miscellaneous Store Retailers - 0.14% Office Depot, Inc. (a) Staples, Inc. (b) Motion Picture and Sound Recording Industries - 0.12% Time Warner, Inc. Motor Vehicle and Parts Dealers - 0.05% The Pep Boys-Manny Moe & Jack (a) Nonstore Retailers - 2.87% eBay, Inc. (a)(b) EVINE Live, Inc. (a) Nutrisystem, Inc. (b) Nursing and Residential Care Facilities - 1.66% Brookdale Senior Living, Inc. (a)(b) Oil and Gas Extraction - 0.09% Bill Barrett Corp. (a)(b) Gran Tierra Energy, Inc. (a)(b) Range Resources Corp. (b) Paper Manufacturing - 1.68% KapStone Paper and Packaging Corp. (a)(b) Rock-Tenn Co. Petroleum and Coal Products Manufacturing - 1.22% Chevron Corp. (b) Exxon Mobil Corp. (b) PBF Energy, Inc. Valero Energy Corp. (b) Plastics and Rubber Products Manufacturing - 1.09% Berry Plastics Group, Inc. (a)(b) Illinois Tool Works, Inc. (b) Printing and Related Support Activities - 0.05% RR Donnelley & Sons Co. (b) Professional, Scientific, and Technical Services - 0.27% Fluor Corp. International Business Machines Corp. Vringo, Inc. (a) Publishing Industries (except Internet) - 0.50% Microsoft Corp. (b) Oracle Corp. (b) Rail Transportation - 0.12% Norfolk Southern Corp. (b) Real Estate - 0.20% Leucadia National Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.44% Apollo Global Management LLC (b) Eaton Vance Corp. (b) Fortress Investment Group LLC - Class A KKR & Co. LP (b) The Blackstone Group LP (b) Support Activities for Mining - 0.78% ConocoPhillips (b) Diamond Offshore Drilling, Inc. Nabors Industries Ltd. (c) Transocean Ltd. (c) Triangle Petroleum Corp. (a) Vantage Drilling Co. (a)(b)(c) Telecommunications - 0.28% AT&T, Inc. (b) Vonage Holdings Corp. (a) Transportation Equipment Manufacturing - 0.78% General Motors Co. (b) Lockheed Martin Corp. (b) Polaris Industries, Inc. (b) Tenneco, Inc. (a)(b) TRW Automotive Holdings Corp. (a)(b) Utilities - 2.19% Atlantic Power Corp. (c) Dominion Resources, Inc. (b) EQT Corp. (b) National Fuel Gas Co. (b) Northeast Utilities (b) The Southern Co. (b) Waste Management and Remediation Services - 0.11% Waste Management, Inc. (b) Water Transportation - 1.39% GasLog Ltd. (b)(c) Hornbeck Offshore Services, Inc. (a) Wholesale Electronic Markets and Agents and Brokers - 0.12% Genuine Parts Co. (b) TOTAL COMMON STOCKS (Cost $50,447,783) Principal Amount CONVERTIBLE BONDS - 0.71% Administrative and Support Services - 0.30% CBIZ, Inc. 4.875%, 10/01/2015 (b)(d) $ Miscellaneous Manufacturing - 0.41% Callaway Golf Co. 3.750%, 08/15/2019 TOTAL CONVERTIBLE BONDS (Cost $849,632) CORPORATE BONDS - 8.57% Ambulatory Health Care Services - 0.78% Prospect Medical Holdings, Inc. 8.375%, 05/01/2019 (d) Beverage and Tobacco Product Manufacturing - 0.56% Carolina Beverage Group LLC 10.625%, 08/01/2018 (d) Broadcasting (except Internet) - 0.58% LBI Media, Inc. 10.000%, 04/15/2019 (d) Chemical Manufacturing - 0.35% Hexion US Finance Corp. 8.875%, 02/01/2018 Clothing and Clothing Accessories Stores - 0.57% HT Intermediate Holdings Corp. 12.000%, 05/15/2019 (d) Computer and Electronic Product Manufacturing - 0.72% Goodman Networks, Inc. 12.125%, 07/01/2018 Food Manufacturing - 0.75% Simmons Foods, Inc. 7.875%, 10/01/2021 (d) Machinery Manufacturing - 0.48% Hardwoods Acquisition, Inc. 7.500%, 08/01/2021 (d) Merchant Wholesalers, Durable Goods - 0.36% American Achievement Corp. 10.875%, 04/15/2016 (d) Merchant Wholesalers, Nondurable Goods - 1.49% Lansing Trade Group LLC 9.250%, 02/15/2019 (d) US Foods, Inc. 8.500%, 06/30/2019 Paper Manufacturing - 0.74% Beverage Packaging Holdings II 5.625%, 12/15/2016 (c)(d) Plastics and Rubber Products Manufacturing - 0.80% Dispensing Dynamics International 12.500%, 01/01/2018 (d) Publishing Industries (except Internet) - 0.39% Postmedia Network, Inc. 12.500%, 07/15/2018 (c) TOTAL CORPORATE BONDS (Cost $11,742,697) Shares EXCHANGE TRADED FUNDS - 8.13% Funds, Trusts, and Other Financial Vehicles - 8.13% AllianceBernstein Gobal High Income Fund, Inc. Industrial Select Sector SPDR Fund (b) iShares 1-3 Year Credit Bond ETF (b) iShares Floating Rate Bond ETF (b) iShares iBoxx $ High Yield Corporate Bond ETF (b) iShares Intermediate Credit Bond ETF (b) iShares MBS ETF (b) iShares MSCI Emerging Markets Index ETF iShares MSCI Mexico Capped ETF Market Vectors Gold Miners ETF (b) PowerShares Senior Loan Portfolio (b) Putnam Premier Income Trust SPDR S&P rust (b) Technology Select Sector SPDR Fund (b) TOTAL EXCHANGE TRADED FUNDS (Cost $10,800,992) Principal Amount MUNICIPAL BONDS - 0.32% Puerto Rico Sales Tax Financing Corp. 0.00% Coupon, 6.481% Effective Yield, 08/01/2054 $ TOTAL MUNICIPAL BONDS (Cost $442,357) Shares MUTUAL FUNDS - 14.73% Funds, Trusts, and Other Financial Vehicles - 14.7% American Capital Ltd. (b) BlackRock Core Bond Trust ClearBridge Energy MLP Fund, Inc. Morgan Stanley Emerging Markets Debt Fund, Inc. NexPoint Credit Strategies Fund Nuveen Dividend Advantage Municipal Fund 3 Nuveen Quality Preferred Income Fund Nuveen Select Quality Municipal Fund, Inc. Putnam Municipal Opportunities Trust Stone Ridge High Yield Reinsurance Risk Premium Fund Stone Ridge Reinsurance Risk Premium Fund Western Asset Emerging Market Income Fund, Inc. TOTAL MUTUAL FUNDS (Cost $19,972,697) Principal Amount PREFERRED STOCKS - 0.09% Air Transportation - 0.09% Gol Linhas Aereas Inteligentes SA (c) $ TOTAL PREFERRED STOCKS (Cost $105,418) Contracts PURCHASED OPTIONS - 0.93% Atlantic Power Corp. Expiration: December 2014, Exercise Price $2.50 Eurodollar 1 Year Midcurve Expiration: December 2014, Exercise Price $99.13 95 S&P 500 Index Expiration: December 2014, Exercise Price $2,050.00 10 Expiration: December 2014, Exercise Price $2,100.00 6 Expiration: December 2014, Exercise Price $2,150.00 6 Expiration: December 2014, Exercise Price $2,150.00 6 Expiration: December 2014, Exercise Price $2,160.00 6 The Wet Seal, Inc. Expiration: December 2014, Exercise Price $1.00 Notional Amount U.S. Dollar / Chinese Yuan Renminbi Expiration: January 2015, Exercise Price 6.15 U.S. Dollar / Japanese Yen Expiration: December 2014, Exercise Price 114.00 Expiration: February 2015, Exercise Price 119.90 TOTAL CALL OPTIONS Contracts Eurodollar 2 Year Midcurve Expiration: December 2014, Exercise Price $98.25 S&P 500 Index Expiration: December 2014, Exercise Price $1,900.00 6 Expiration: December 2014, Exercise Price $1,900.00 6 Expiration: December 2014, Exercise Price $1,960.00 6 SPDR S&P rust Expiration: December 2014, Exercise Price $190.00 Expiration: June 2015, Exercise Price $155.00 Expiration: June 2015, Exercise Price $160.00 50 Notional Amount Euro / British Pound Expiration: December 2014, Exercise Price 0.80 Euro / Norwegian Kroner Expiration: November 2015, Exercise Price 8.20 Euro / U.S. Dollar Expiration: May 2015, Exercise Price $1.10 Expiration: January 2015, Exercise Price $1.22 U.S. Dollar / Russian Rouble Expiration: April 2015, Exercise Price 38.00 Expiration: May 2015, Exercise Price 34.00 Expiration: August 2015, Exercise Price 35.00 Expiration: August 2015, Exercise Price 36.50 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $1,659,179) Shares REAL ESTATE INVESTMENT TRUSTS - 5.29% Credit Intermediation and Related Activities - 0.81% Altisource Residential Corp. Educational Services - 1.47% Campus Crest Communities, Inc. Funds, Trusts, and Other Financial Vehicles - 1.21% American Capital Agency Corp. Equity Commonwealth Invesco Mortgage Capital, Inc. New Senior Investment Group, Inc. (a) Real Estate - 0.22% Blackstone Mortgage Trust, Inc. Two Harbors Investment Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.78% American Capital Mortgage Investment Corp. Starwood Waypoint Residential Trust (b) Telecommunications - 0.80% CyrusOne, Inc. (b) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $7,086,751) MONEY MARKET FUNDS - 25.04% Money Market Funds - 25.04% Fidelity Institutional Money Market Funds, Class I, 0.051% (b)(e) Goldman Sach Financial Square Funds, Instutional Class, 0.001% (b)(e) STIT - Liquid Assets Portfolio, Instutional Class, 0.060% (b)(e) TOTAL MONEY MARKET FUNDS (Cost $33,983,654) Total Investments (Cost $138,453,817) - 103.29% Liabilities in Excess of Other Assets - (3.29)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of this security is pledged as collateral for written options, futures, and securities sold short.The aggregate value of these securities as of November 30, 2014 was $80,451,775. (c) Foreign issued Security. (d) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at November 30, 2014 was $9,008,444 which represented 6.64% of net assets.Securities issued pursuant to Rule 144A under the Securities Act of 1933 and Regulation S under the Securities Act of 1933.Such securities are deemed illiquid using procedures established by the Board of Trustees. (e) Variable rate security.The rate shown is as of November 30, 2014. The accompanying notes are integral part to the Schedule of Investments. Collins Alternative Solutions Fund Schedule of Securities Sold Short November 30, 2014 (Unaudited) Shares Value SHORT SECURITIES Acuity Brands, Inc. $ Amazon.com, Inc. Amedisys, Inc. Applied Industrial Technologies, Inc. ARIAD Pharmaceuticals, Inc. athenahealth, Inc. AvalonBay Communities, Inc. (1) Blackbaud, Inc. Cablevision Systems Corp. Callaway Golf Co. CARBO Ceramics, Inc. CarMax, Inc. Casey's General Stores, Inc. CBIZ, Inc. Cemex SAB de CV (2) Cepheid Chipotle Mexican Grill, Inc. CLARCOR, Inc. Concur Technologies, Inc. Constant Contact, Inc. Corrections Corp. of America (1) CR Bard, Inc. Cree, Inc. DCP Midstream Partners LP Dealertrack Technologies, Inc. Dicks Sporting Goods, Inc. Dillards, Inc. Dorman Products, Inc. Dr. Pepper Snapple Group, Inc. DuPont Fabros Technology, Inc. (1) EastGroup Properties, Inc. (1) Energy Transfer Partners LP Equity One, Inc. (1) Facebook, Inc. FMC Corp. Graco, Inc. Halyard Health, Inc. Hospira, Inc. Illumina, Inc. iShares 20+ Year Treasury Bond ETF (3) iShares MSCI Brazil Capped ETF (3) iShares Nasdq Biotechnology ETF (3) iShares Russell 2000 ETF (3) iShares U.S. Real Estate ETF (3) Kate Spade & Co. Kellogg Co. Keurig Green Mountain, Inc. Kinder Morgan Energy Partners LP Lennox International, Inc. LinkedIn Corp. Manhattan Associates, Inc. Marketo, Inc. Martin Marietta Materials, Inc. Mattress Firm Holding Corp. Michael Kors Holdings Ltd. (2) Netflix, Inc. NetSuite, Inc. Nordson Corp. Nu Skin Enterprises, Inc. Owens-Illinois, Inc. Palo Alto Networks, Inc. Pilgrim's Pride Corp. Pool Corp. Post Properties, Inc. (1) PriceSmart, Inc. Public Storage (1) RealPage, Inc. Realty Income Corp. (1) Regency Centers Corp. (1) ResMed, Inc. Restoration Hardware Holdings, Inc. salesforce.com, Inc. Shutterfly, Inc. Skechers U.S.A., Inc. Sonic Corp. Splunk, Inc. Sprouts Farmers Market, Inc. SPDR S&P rust (3) SPDR S&P Retail ETF (3) SPS Commerce, Inc. Sysco Corp. Tesla Moters, Inc. The Advisory Board Co. The Boston Beer Co., Inc. The Buckle, Inc. The Dun & Bradstreet Corp. The Toro Co. Tiffany & Co. Tractor Supply Co. TripAdvisor, Inc. Twitter, Inc. Tyler Technologies, Inc. Tyson Foods, Inc. Under Armour, Inc. Vail Resorts, Inc. Valeant Pharmaceuticals International, Inc. (2) Workday, Inc. Xylem, Inc. Zillow, Inc. Principal Amount Block Financial LLC 5.500%, 11/01/2022 (4) $ Rowan Cos, Inc. 4.875%, 06/01/2022 (4) Total Securities Sold Short (Proceeds $27,573,980) $ Real estate investment trust. Foreign issued security. Exchange-traded fund. Corporate bond. The accompanying notes are integral part to the Schedule of Investments. Collins Alternative Solutions Fund Schedule of Options Written November 30, 2014 (Unaudited) Contracts Value CALL OPTIONS Atlantic Power Corp. Expiration: January 2015, Exercise Price $2.50 25 $ Eurodollar 1 Year Midcurve Expiration: December 2014, Exercise Price $99.00 95 EVINE Live, Inc. Expiration: January 2015, Exercise Price $5.00 50 EVINE Live, Inc. Flex Option Expiration: December 2014, Exercise Price $6.00 Nutrisystem, Inc. Expiration: December 2014, Exercise Price $18.00 Expiration: December 2014, Exercise Price $19.00 S&P 500 Index Expiration: December 2014, Exercise Price $1,950.00 10 Expiration: December 2014, Exercise Price $2,000.00 6 Expiration: December 2014, Exercise Price $2,040.00 6 Expiration: December 2014, Exercise Price $2,030.00 6 Expiration: December 2014, Exercise Price $2,060.00 6 Triangle Petroleum Corp. Expiration: December 2014, Exercise Price $7.50 50 Notional Amount Euro / Indian Rupee Expiration: December 2014, Exercise Price 83.10 - Euro / U.S. Dollar Expiration: December 2014, Exercise Price $1.27 U.S. Dollar / Russian Rouble Expiration: April 2015, Exercise Price 45.00 TOTAL CALL OPTIONS Contracts PUT OPTIONS Nutrisystem, Inc. Expiration: December 2014, Exercise Price $19.00 50 S&P 500 Index Expiration: December 2014, Exercise Price $2,030.00 6 Expiration: December 2014, Exercise Price $2,040.00 6 Expiration: December 2014, Exercise Price $2,060.00 6 SPDR S&P rust Expiration: December 2014, Exercise Price $170.00 Notional Amount U.S. Dollar / Japanese Yen Expiration: December 2014, Exercise Price 110.00 - Expiration: January 2015, Exercise Price 90.00 - Expiration: November 2015, Exercise Price 105.00 TOTAL PUT OPTIONS Total Options Written (Premiums Received $1,021,749) $ The accompanying notes are integral part to the Schedule of Investments. Collins Alternative Solutions Fund Schedule of Open Futures Contracts November 30, 2014 (Unaudited) Description Number of Contracts Purchased Notional Value Settlement Month Unrealized Appreciation (Depreciation) 90-Day Bank Bill 53 (a) Mar-15 $ Euro Stoxx 50 Index 28 (b) Dec-14 Euro Stoxx Bank Index 87 (b) Dec-14 ) Euro-Bobl Index 28 (b) Dec-14 Euro-Bond Index 40 (b) Mar-15 ) Euro-BTP Index 26 (b) Mar-15 FTSE China A50 Index 46 (c) Dec-15 FTSE/MIB Index 8 (b) Dec-14 ) H-shares Index 6 (d) Dec-14 Nikkei 225 Index 12 (e) Dec-14 RTS Index (c) Dec-14 ) WIG 20 Index 43 (f) Dec-14 ) Total Futures Contracts Purchased $ Description Number of Contracts Sold Notional Value Settlement Month Unrealized Appreciation (Depreciation) 90 Day Euro 61 (c) Dec-15 $ ) 90 Day Euro 31 (c) Dec-16 ) 90 Day Euro (c) Jun-17 ) FTSE/JSE Top 40 Index 8 (g) Dec-14 Mini MSCI Emerging Market Index 25 (c) Dec-14 S&P 500 E-mini Index 52 (c) Dec-14 ) Total Futures Contracts Sold $ ) (a) Austrilian Dollar (b) Euro (c) U.S. Dollar (d) Hong Kong Dollar (e) Japanese Yen (f) Polish Zloty (g) South African Rand The accompanying notes are integral part to the Schedule of Investments. Collins Alternative Solutions Fund Schedule of Open Forward Currency Contracts November 30, 2014 (Unaudited) Forward Settlement Date Currency To Be Received U.S. $ Value at Nov. 30, 2014 Currency To Be Delivered U.S. $ Value at Nov. 30, 2014 Unrealized Appreciation (Depreciation) 12/17/2014 (a) Australian Dollar Japanese Yen 12/17/2014 (a) Australian Dollar U.S. Dollar ) 12/17/2014 (a) Brazilian Real U.S. Dollar 12/17/2014 (a) British Pound Euro ) 12/17/2014 (a) British Pound U.S. Dollar ) 12/17/2014 (a) Canadian Dollar U.S. Dollar ) 2/9/2015 (a) China Offshore Spot Exchange Rate U.S. Dollar ) 12/17/2014 (a) Colombian Peso U.S. Dollar ) 12/2/2014 (a) Euro U.S. Dollar ) 12/17/2014 (a) Euro British Pound 12/17/2014 (a) Euro Hungarian Forint 12/17/2014 (a) Euro Romanian New Lei ) 12/17/2014 (a) Euro Swedish Krona 12/17/2014 (a) Euro U.S. Dollar ) 12/17/2014 (a) Hungarian Forint U.S. Dollar ) 12/17/2014 (a) Indian Rupee U.S. Dollar ) 12/17/2014 (a) Israeli New Shekel U.S. Dollar ) 12/17/2014 (a) Japanese Yen Australian Dollar ) 12/17/2014 (a) Japanese Yen U.S. Dollar ) 3/18/2015 (a) Japanese Yen U.S. Dollar ) 12/17/2014 (a) Mexican Peso U.S. Dollar ) 12/17/2014 (a) New Zealand Dollar U.S. Dollar ) 12/1/2014 (a) Norwegian Kroner Swedish Krona ) 12/17/2014 (a) Norwegian Kroner Euro ) 12/17/2014 (a) Norwegian Kroner Swedish Krona ) 12/17/2014 (a) Norwegian Kroner U.S. Dollar ) 12/17/2014 (a) Polish Zloty U.S. Dollar ) 12/5/2014 (a) Russian Rouble U.S. Dollar ) 12/12/2014 (a) Russian Rouble U.S. Dollar ) 12/15/2014 (a) Russian Rouble U.S. Dollar ) 12/17/2014 (a) Russian Rouble U.S. Dollar ) 4/2/2015 (a) Russian Rouble U.S. Dollar ) 4/9/2015 (a) Russian Rouble U.S. Dollar ) 12/17/2014 (a) Singapore Dollar U.S. Dollar ) 12/17/2014 (a) South African Rand U.S. Dollar ) 12/1/2014 (a) Swedish Knora Norwegian Kroner 12/17/2014 (a) Turkish Lira U.S. Dollar 12/1/2014 (a) U.S. Dollar Swedish Krona 44 12/2/2014 (a) U.S. Dollar Euro 12/2/2014 (a) U.S. Dollar Norwegian Kroner ) 12/17/2014 (a) U.S. Dollar Australian Dollar 12/17/2014 (a) U.S. Dollar Brazilian Real 12/17/2014 (a) U.S. Dollar Canadian Dollar 12/17/2014 (a) U.S. Dollar Swiss Franc 12/17/2014 (a) U.S. Dollar Euro 12/17/2014 (a) U.S. Dollar British Pound 12/17/2014 (a) U.S. Dollar Hungarian Forint 12/17/2014 (a) U.S. Dollar Israeli New Shekel 12/17/2014 (a) U.S. Dollar Japanese Yen 12/17/2014 (a) U.S. Dollar Mexican Peso 12/17/2014 (a) U.S. Dollar Norwegian Kroner 12/17/2014 (a) U.S. Dollar New Zealand Dollar 12/17/2014 (a) U.S. Dollar Polish Zloty 12/17/2014 (a) U.S. Dollar Romanian New Lei 12/17/2014 (a) U.S. Dollar Russian Rouble 12/17/2014 (a) U.S. Dollar Swedish Krona 12/17/2014 (a) U.S. Dollar Thai Baht 12/17/2014 (a) U.S. Dollar Turkish Lira 12/17/2014 (a) U.S. Dollar South African Rand 12/18/2014 (a) U.S. Dollar Australian Dollar 12/22/2014 (a) U.S. Dollar Indonesian Rupiah 2/9/2015 (a) U.S. Dollar China Offshore Spot Exchange Rate 4/2/2015 (a) U.S. Dollar Russian Rouble 4/9/2015 (a) U.S. Dollar Russian Rouble 8/27/2015 (a) U.S. Dollar Russian Rouble Total Open Forward Contracts $ (a) Citigroup Global Markets, Inc. is the central clearing counterparty for this open forward currency contract held by the Fund as of November 30, 2014. The accompanying notes are integral part to the Schedule of Investments. Collins Alternative Solutions Fund Schedule of Interest Rate Swaps November 30, 2014 (Unaudited) Counterparty Reference Currency Pay/Receive Fixed Rate Fixed Rate Expiration Date Notional Amount Unrealized Appreciation (Depreciation) Citibank N.A. Mexican Peso (MXN) Pay % 1/3/2025 $ Citibank N.A. New Zealand Dollar (NZD) Receive % 10/3/2015 Citibank N.A. Norwegian Kroner (NOK) Pay % 1/14/2017 ) Citibank N.A. South African Rand (ZAR) Receive % 4/8/2024 Citibank N.A. South African Rand (ZAR) Receive % 9/23/2015 Citibank N.A. Swedish Krona (SEK) Receive % 3/18/2015 Total net unrealized appreciation/(depreciation) on interest rate swaps $ The accompanying notes are integral part to the Schedule of Investments. Collins Alternative Solutions Fund Schedule of Total Return Swaps November 30, 2014 (Unaudited) Counterparty Reference Entity Pay/Receive Total Return on Reference Entity Financing Rate Termination Date Notional Amount Number of Units Unrealized Appreciation (Depreciation) Morgan Stanley Australian Dollar Equity Securities (a) Pay 1.110% - 3.160 % 7/30/2015 1 $ ) Morgan Stanley British Pound Equity Securities (b) Pay (2.029)% - 0.871 % 7/27/2015 1 ) Morgan Stanley Canadian Dollar Equity Securities (c) Pay % 7/29/2015 1 ) Morgan Stanley Canadian Dollar Equity Securities (c) Pay % 7/29/2015 1 Morgan Stanley Canadian Dollar Equity Securities (c) Pay % 7/29/2015 1 ) Morgan Stanley Danish Krone Equity Securities (d) Pay (0.330)% - 0.570 % 7/27/2015 1 Morgan Stanley Euro Equity Securities (e) Pay (1.863)% - 0.412 % 7/24/2015 1 Morgan Stanley Euro Equity Securities (e) Pay (2.738)% - 0.412 % 7/27/2015 1 Morgan Stanley Euro Equity Securities (e) Pay (2.113)% - 0.462 % 7/27/2015 1 Morgan Stanley Hong Kong Dollar Equity Securities (f) Pay 0.449% - 0.601 % 7/30/2015 1 Morgan Stanley Japanese Yen Equity Securities (g) Pay (0.805)% - 0.620 % 7/30/2015 1 ) Morgan Stanley New Zealand Dollar Equity Securities (h) Pay 0.750% - 4.150 % 7/30/2015 1 9 Morgan Stanley Norwegian Kroner Equity Securities (i) Pay 0.060% - 1.960 % 7/27/2015 1 ) Morgan Stanley South African Rand Equity Securities (j) Pay 1.125% - 6.550 % 7/29/2015 1 ) Morgan Stanley Swedish Krona Equity Securities (k) Pay (1.830)% - 0.695 % 7/27/2015 1 Morgan Stanley Swiss Franc Equity Securities (l) Pay (0.873)% - 0.402 % 7/27/2015 1 ) Morgan Stanley United States Dollar Equity Securities (m) Pay % 7/24/2015 1 Morgan Stanley United States Dollar Equity Securities (m) Pay 0.370% - 0.970 % 7/29/2015 1 Morgan Stanley United States Dollar Equity Securities (m) Pay 0.370% - 0.970 % 7/29/2015 1 Morgan Stanley United States Dollar Equity Securities (m) Pay 0.370% - 0.970 % 7/29/2015 1 Morgan Stanley United States Dollar Equity Securities (m) Pay 0.370% - 0.970 % 7/29/2015 1 Morgan Stanley United States Dollar Equity Securities (m) Pay 0.370% - 0.970 % 7/29/2015 1 Morgan Stanley United States Dollar Equity Securities (m) Pay 0.370% - 0.970 % 7/29/2015 1 Morgan Stanley United States Dollar Equity Securities (m) Pay (1.670)% - (0.230) % 7/29/2015 1 ) Morgan Stanley United States Dollar Equity Securities (m) Pay (1.670)% - (0.230) % 7/29/2015 1 ) Morgan Stanley United States Dollar Equity Securities (m) Pay (1.270)% - (0.230) % 7/29/2015 1 ) Morgan Stanley United States Dollar Equity Securities (m) Pay (1.520)% - (0.230) % 7/29/2015 1 ) Morgan Stanley United States Dollar Equity Securities (m) Pay 4.310% - 11.110 % 7/29/2015 1 ) Morgan Stanley United States Dollar Equity Securities (m) Pay (1.805)% - 0.720 % 7/30/2015 1 ) Total net unrealized appreciation/(depreciation) on total return swaps $ (a) Comprised of various equity securities from Australia. (b) Comprised of various equity securities from Great Britain. (c) Comprised of various equity securities from Canada. (d) Comprised of various equity securities from Denmark. (e) Comprised of various global equity securities from various European countries. (f) Comprised of various equity securities from Hong Kong. (g) Comprised of various equity securities from Japan. (h) Comprised of various equity securities from New Zealand. (i) Comprised of various equity securities from Norway. (j) Comprised of various equity securities from South Africa. (k) Comprised of various equity securities from Sweden. (l) Comprised of various equity securities from Switzerland. (m) Comprised of various equity securities from the United States. The accompanying notes are integral part to the Schedule of Investments. The cost basis of investments for federal income tax purposes at November 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on forwards Gross unrealized appreciation on swaps Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on written options Gross unrealized depreciation on futures ) Gross unrealized depreciation on forwards ) Gross unrealized depreciation on swaps ) Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on written options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Collins Alternative Solutions Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund became effective on April 30, 2012 and commenced operations on April 30, 2012 and July 31, 2013 for the Institutional Class and Class A shares, respectively.Class A shares are subject to an initial maximum sales charge of 5.00% imposed at the time of purchase and 0.50% may be charged on purchases greater than $1,000,000 redeemed within twelve months of purchase.Each class of shares has identical rights and privelegesexcept with respect to distribution fees, sales charges, and voting rights on matters affecting a single class of shares.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Collins Capital Investments, LLC (the "Adviser"), the Fund's investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When a security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. ("NASDAQ") will be valued at the NASDAQ Official Closing Price ("NOCP"), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Fund's Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2.Fixed income securities including corporate bonds, convertible bonds, municipal bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a Pricing Service provider using a series of techniques, including simulation pricing models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Schedule of Investments. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2014: Level 1 Level 2 Level 3 Total Assets(1): Bank Loans $
